Citation Nr: 1039983	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-32 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chronic left ear 
hearing loss disability.

2.  Entitlement to an initial compensable disability evaluation 
for the Veteran's right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) had active service from July 1947 to 
September 1947 and from October 1947 to October 1951.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Cleveland, 
Ohio, Regional Office Center (RO) which, in pertinent part, 
established service connection for right ear hearing loss 
disability; assigned a noncompensable evaluation for that 
disability; and denied service connection for left ear hearing 
loss disability.  

In May 2009, the Veteran submitted a Motion to Advance on the 
Docket.  In May 2009, the Board granted the Veteran's motion.  In 
May 2009, the Board remanded this claim for additional 
development.  The Board is satisfied that there was substantial 
compliance with its remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  The case has been returned to the Board and is ready for 
further review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current left ear hearing loss disability.

2.  Left ear hearing loss was not manifested within one year of 
active service, and is not shown to have developed as a result of 
an established event, injury, or disease during active service.  

3.  Audiometric examinations correspond to a Level V hearing loss 
for the right ear; and is noncompensable. 


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated by 
service, and a sensorineural hearing loss may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2010).  

2.  The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.383, 3.385, 4.85, 
4.86, 4.87 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran's claim for his right ear hearing loss arises from 
his disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA on that issue.  

As to the issue of service connection for a left ear disorder, 
the duty to notify was satisfied by way of a letter sent to the 
Veteran in April 2005 that fully addressed all notice elements 
and was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  A letter was also sent to him in June 2010.  
There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in June 2010, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

As to the duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records, and 
private records.  The Veteran was also afforded a VA examination 
in connection with his claim.  See 38 C.F.R. § 3.159(c)(4) 
(2010).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examination 
obtained in this case is more than adequate.  The examination 
provided adequate basis for making a determination in this claim.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection for Chronic Left Ear Hearing Loss.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain   
chronic diseases, including sensorineural hearing loss, may be   
presumed to have been incurred or aggravated during service if   
they become disabling to a compensable degree within one year of   
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet.   
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

For purposes of a hearing loss claim, impaired hearing will be 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  See 38 C.F.R. § 3.385 (2009); see also Meedel 
v. Shinseki, 23 Vet. App. 277, 283 (2010).  

Section 3.385 of Title 38, Code of Federal Regulations does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing at 
separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  When audiometric test results at the Veteran's 
separation from service do not meet the regulatory requirements 
for establishing a "disability" at that time, the Veteran may 
nevertheless establish service connection for a current hearing 
disability by submitting competent evidence that the current 
disability is causally related to service.  Id. at 160.  The 
threshold for normal hearing is zero decibels to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. at 157.  

In this case, the Veteran is competent to report a history of 
noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  His 
DD Form 214 shows his MOS to be automobile mechanic helper.  Thus 
exposure to noise is presumed.  The evidence shows that he has 
current left ear hearing loss disability as defined by 38 C.F.R. 
§ 3.385 (2010).  Nevertheless, the preponderance of the evidence 
is against finding a nexus between the post service left ear 
hearing loss and service.  

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence  
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir.  2000) 
and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  
 
The Veteran claimed service connection for left ear defective 
hearing based on exposure to acoustic trauma in service.  His 
service records show no complaint, diagnosis or treatment for 
left ear hearing loss and that at service separation in September 
1951, his hearing was 15/15, bilaterally.  

After service, private records show that the Veteran was seen for 
hearing loss in April 2003.  He reported that he last had his 
hearing tested in service in 1952.  An audiogram showed defective 
hearing in the left ear. 

The Board notes that the Veteran was afforded a VA examination in 
August 2005 in connection with his claim for service connection 
for left ear hearing loss.  The examiner noted that he had 
reviewed the claims file.  The Veteran reported increasing 
difficulty hearing.  He stated that he had noise exposure in 
service due to depth charges and guns.  He stated that he did not 
have any occupational or recreational noise exposure.  On the 
audiological evaluation pure tone thresholds, in decibels, were 
as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
110+
115+
115+
115+
115+

Speech audiometry revealed that speech recognition ability could 
not be measured since the Veteran did not have measurable hearing 
in the left ear and could not hear speech stimuli at equipment 
levels.  

The examiner stated that test results showed no measurable 
hearing in the left ear.  The Veteran reported that he had never 
been seen by ENT regarding his left ear hearing loss.  The 
examiner stated that the hearing loss in the left ear is not 
consistent with noise exposure or noise trauma.  She reported 
that it is not likely that the military noise exposure alone 
caused the current hearing loss for the left ear.  

Based on the evidence of record, the Board finds that service 
connection for left ear hearing loss is not warranted.  Although 
the Veteran is currently diagnosed with left ear hearing loss, 
the overall weight of the evidence is against finding a link 
between the disability and noise exposure during service.  The VA 
examiner opined that hearing loss is not likely due to noise 
exposure in service.  This finding was reached after examining 
the service treatment records, the claims file and evaluating the 
Veteran.  The opinion stands uncontradicted in the file.   

The Board has considered the lay statements submitted in support 
of the Veteran's claim.  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) held that lay evidence is one 
type of evidence that must be considered, and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting  
that sometimes the layperson will be competent to identify the  
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2)  
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a  
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue. 

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).  See Barr v. Nicholson, 21 Vet.  
App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki, 
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").  
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board finds that 
if Bethea applies to Court decisions, it is logical to apply the 
guidance set forth therein to those decisions of a superior 
tribunal, the Federal Circuit.

Here, the Board finds that, while the Veteran has asserted that 
his left ear hearing loss is the result of exposure to noise in 
service he has not demonstrated the medical knowledge required to 
establish an etiological nexus between his hearing loss and in-
service noise exposure.  See Espiritu v. Derwinski, 2 Vet. App.  
492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent  
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Therefore, although 
the statements of the Veteran in support of his claim have been 
given full consideration by the Board, they are not considered 
competent medical evidence and do not serve to establish a 
medical nexus between the claimed disorder and the Veteran's 
period of service.  

Further, to the extent that the Veteran's statements are offered 
as evidence of continuity of symptomatology, the Board 
acknowledges that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, regardless 
of the lack of contemporaneous medical evidence.  See Buchanan v. 
Nicholson, supra.  As noted, in adjudicating his claim, the Board 
must evaluate the Veteran's credibility.  See Washington v.  
Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v.  Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet.  App. 49, 57 (1990).  As 
noted, competency of evidence differs from weight and 
credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, supra; see also Cartwright v.  Derwinski, 2 Vet. App.  
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to 
provide evidence of his own experiences, the fact that the 
Veteran's treatment records do not reflect a diagnosis of hearing 
loss until over 50 years after service weighs heavily against the 
claim he now makes that he has had problems ever since service.  
The Board is not holding that corroboration is required.  Rather, 
the Board finds his assertions to be less credible than the 
negative contemporaneous records.  The Board notes that symptoms, 
not treatment, are the essence of any evidence of continuity of 
symptomatology.  However, with respect to a merits review, the 
lack of evidence of treatment may bear on the credibility of the 
evidence of continuity.  As such, the Board finds that the 
probative evidence is against the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where Veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).

The preponderance of the evidence is against finding that the 
Veteran has left ear hearing loss which is etiologically related 
to active service.  The appeal is accordingly denied.  In making  
this determination, the Board has considered the provisions of 38  
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is  
not such a state of equipoise of positive and negative evidence  
to otherwise grant the Veteran's claim.

Entitlement to an Initial Compensable Disability Evaluation for 
Right Ear Hearing Loss.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the  disability 
from the point of view of the Veteran working or  seeking work, 
38 C.F.R. § 4.2, and to resolve any doubt  regarding the extent 
of the disability in the Veteran's  favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v.  Derwinski, 1 
Vet. App. 282 (1991).  
While the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an increase 
in the disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period one 
year before the claim was filed until a final decision is issued.  
Hart v. Mansfield, No. 05-2424, 2007 WL 4098218 (Vet. App. 
Nov. 19, 2007).  Thus, staged ratings may be assigned if the 
severity of the disability changes during the relevant rating 
period.  

In cases where the original rating assigned is appealed, as is 
the case here, consideration must be given to whether the Veteran 
deserves a higher rating at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran has been service-connected for hearing loss in the 
right ear and he is totally deaf in his left ear.  He is not 
service-connected for left ear hearing loss. The Veteran's 
service-connected right ear hearing loss is currently assigned a 
noncompensable disability rating.  The Veteran seeks a higher 
initial rating.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned based on audiometric test results.  See Lendenmann v.  
Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), together 
with the average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 
Hertz.  To evaluate the degree of disability of service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially normal 
acuity, through numeric level XI for profound deafness.  See 38 
C.F.R. § 4.85 (2010).

The current rating criteria include an alternate method of rating  
exceptional patterns of hearing as defined in 38 C.F.R. § 4.86  
(puretone threshold of 55 decibels or more at 1000, 2000, 3000,  
and 4000 Hertz; puretone threshold of 30 decibels or less at 1000  
Hertz and 70 decibels or more at 2000 Hertz).  

Pursuant to regulation, if impaired hearing is service-connected  
in only one ear, in order to determine the percentage evaluation  
from Table VII, the nonservice- connected ear will be assigned a  
Roman Numeral designation for hearing impairment of I, subject to  
the provisions of § 3.383 of this chapter.  38 C.F.R. § 4.85(f) 
(2010).

The Board notes that the claims file contains a VA audiological 
report from August 2005.  This audiological summary report of 
examination for organic hearing loss reflected puretone 
thresholds as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
60
60
70
LEFT
110+
115+
115+
115+
115+







Speech audiometry revealed speech recognition ability of 72 
percent in the right ear.  Percentage for the left ear could not 
be calculated.   

The Board has reviewed the Veteran's recent VA treatment records.   
However, none of the recent treatment records contain audiometric 
findings.  A private audiogram dated in April 2003 shows 
defective hearing; however the findings have little probative 
value in evaluating the degree of disability.  The results of 
Maryland CNC are utilized by VA as a method of verifying the 
presence of a current hearing loss disability as defined by 38 
C.F.R. § 3.385, or they are be used to evaluate and determine the 
appropriate disability rating for service-connected hearing loss 
under the applicable rating criteria.  In this regard, 38 C.F.R. 
§ 4.85 (2010) provides that a VA examination for hearing 
impairment must include a Maryland CNC speech discrimination 
test.  Here it does not appear that the private evaluator 
followed these criteria.  Given this uncertainty, the Board has 
no choice but to afford the exam minimal probative value.  In 
contrast, the Board clearly sees the Veteran's August 2005 VA 
examiner tested at each of the relevant frequencies and measured 
the Veteran's speech recognition according to the Maryland CNC 
test.  The Board finds this exam is the most probative piece of 
evidence for measuring the Veteran's hearing loss in accordance 
with 38 C.F.R. § 4.85.

As noted above, the Veteran is service-connected for hearing loss 
in only one ear.  In such cases, the disability is evaluated as a 
paired organ.  Specifically, where there is deafness compensable 
to a degree of 10 percent or more in one ear as a result of 
service-connected disability and deafness in the other ear as the 
result of nonservice-connected disability that is not the result 
of the Veteran's own willful misconduct, the rate of compensation 
shall be paid as if the combination of the disabilities was the 
result of service-connected disability.  See 38 U.S.C.A. § 
1160(a)(3) (West); see also VAOPGCPREC 32-97.

The implementing regulation regarding hearing loss in one ear 
provides that a Veteran must have a service-connected hearing 
impairment of 10 percent or more, and a hearing impairment in the 
nonservice-connected ear that meets the criteria at 38 C.F.R. § 
3.385 before both ears may be considered in deriving the level of 
disability.  See 38 C.F.R. § 3.383(a)(3) (2010).  

In determining if the service-connected ear has a hearing 
impairment of 10 percent or more the nonservice-connected ear 
must initially be given a value of Roman Numeral I.  See 38 
C.F.R. § 4.85(f).  The service-connected ear must then either 
have a numeric value of either X or XI, as determined by either 
Table VI, or Table VIA, in order to considered as compensable.  
See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII 
(combination of Level I and either Level X or Level XI results in 
a 10 percent rating).  As the following discussion will show, the 
evidence of record does not demonstrate that the Veteran had a 
compensable disability rating for his service-connected right ear 
at any time during the pendency of his claim.   

A review of the August 2005 audiometric study, and using the 
speech discrimination scores from the audiogram, correlates to 
Level V hearing in the left right.  See 38 C.F.R. § 4.85, Table 
VI (2010).  Although the Veteran's hearing impairment in the left 
ear does satisfy the criteria as a hearing disability under 38 
C.F.R. § 3.385, the hearing impairment in the Veteran's right ear 
is not to a compensable degree.  Therefore, the hearing 
impairment in the nonservice-connected left ear is not for 
consideration in evaluating the service-connected disability.  
See 38 U.S.C.A. § 1160(a)(3); 38 C.F.R. § 3.383(a)(3).  The 
results of the August 2005 examination do not warrant a 
compensable disability rating.

The Board has also considered the provisions under 38 C.F.R. § 
4.86 (2010) for exceptional patterns of hearing impairment.  The 
Veteran does not have a puretone threshold of 55 decibels or more 
at the designated frequencies such as to require application of 
38 C.F.R. § 4.86(a).  The August 2005 audiogram does not 
demonstrate the requisite 30-decibel loss at 1,000 Hertz and 70 
decibel or more loss at 2,000 Hertz to warrant consideration of 
38 C.F.R. § 4.86(b).  Thus the provision is not for consideration 
in this case.

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the 
United States Court of Appeals for Veterans Claims (Court) noted 
that VA had revised its hearing examination worksheets to include 
the effect of the Veteran's hearing impairment disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't of 
Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 
4.10 (2010).  The Court also noted, however, that even if an 
audiologist's description of the functional effects of the 
Veteran's hearing disability was somehow defective, the Veteran 
bears the burden of demonstrating any prejudice caused by a 
deficiency in the examination.

In this case, the VA examiner of August 2005 noted the only 
effects on the Veteran's daily life were his complaint of 
difficulty hearing.   He said on his substantive appeal that his 
hearing loss continued to worsen since service.  The Veteran has 
not offered any discussion other than that his hearing has 
decreased.  He was given the opportunity to provide additional 
evidence in that regard through his lay statements.  He has not 
argued that there was any prejudice caused by any lack of 
documentation of functional impairment.   

While the Board is sympathetic to the difficulties the Veteran 
experiences as a result of his disability, his claim primarily 
hinges on a mechanical application of specifically defined 
regulatory standards.  The Board is bound by the very precise 
nature of the laws governing evaluations of hearing loss 
disability.  

The Board has considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Therefore, the 
Board is unable to identify a reasonable basis for granting a 
compensable evaluation for the Veteran's hearing impairment of 
the right ear at any time during the appeal period.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2010).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1) (2010).  The Veteran has not presented any 
evidence that his particular service-connected hearing impairment 
disability of the right ear results in a unique disability that 
is not addressed by the rating criteria.  Specifically, there is 
no evidence of frequent hospitalization or marked interference 
with employment that would suggest that the Veteran is not 
adequately compensated by the regular schedular standards.  He 
has not identified any interference in his daily life other than 
difficulty in hearing.  There is no evidence of any interference 
with employment.  Thus, there is no basis for referral of the 
case for consideration of an extraschedular disability 
evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); 
see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable; therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating) has not been raised.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  




ORDER

Service connection for chronic left ear hearing loss disability 
is denied.  

An initial compensable disability evaluation for the Veteran's 
right ear hearing loss disability is denied.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


